Citation Nr: 0409267	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  97-20 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an upper back 
disability, to include as secondary to the service-connected 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from July 1987 to May 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

At his July 2003 Board video hearing, the veteran indicated a 
desire to reopen his application of entitlement to service 
connection for PTSD.  This matter is referred to the RO for 
appropriate development.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Board notes that the veteran contends that he suffered an 
upper back disability as a result of Airborne training during 
military service.  A review of the claims file does reveal 
that the veteran complained of upper back pain during 
service.  As such, the Board finds that the veteran should be 
scheduled for the appropriate examination to address his 
contentions as to this issue.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the nature and etiology of any 
upper back disability that might be 
present.  The examiner should offer an 
opinion, based on a review of the record, 
as to whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that a current upper back disability is 
related to the veteran's military service 
or is proximately due to or the result of 
the veteran's service-connected low back 
disability.  It is imperative that the 
claims file be made available to the 
examiner and reviewed by the examiner in 
connection with the examination.

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




